Citation Nr: 0205974	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-37 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the 
spine.

2.  Entitlement to service connection for a disability of the 
left hip.

3.  Entitlement to service connection for a disability of 
right hip.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

5.  Entitlement to special monthly compensation (SMC) on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in November 1977 after 
completing more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The Board in July 1996 
remanded the case to the RO for further development.  This 
led to the November 2001 decision wherein the RO granted 
entitlement to service connection for diabetes mellitus and a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  The November 2001 RO 
decision served to remove those claims from the appeal.  

The issues remaining for appellate review as reported on the 
title page have been returned to the Board. 


FINDINGS OF FACT

1.  The competent probative evidence establishes a link 
between the veteran's disability of the spine, diagnosed as 
chronic muscular strain of the lower back, and circumstances 
of his military service.  

2.  The competent probative evidence establishes a link 
between the veteran's disability of the left hip, diagnosed 
as muscular strain plus early degenerative arthritis, and 
circumstances of his military service.

3.  The competent probative evidence establishes a link 
between the veteran's disability of the right hip, diagnosed 
as muscular strain plus early degenerative arthritis, and 
circumstances of his military service.

4.  Information on file reasonably establishes that the 
veteran more nearly approximates criteria for a 100 percent 
rating for the service-connected diabetic retinopathy; he has 
additional service-connected disabilities of PTSD and 
tinnitus independently ratable at 60 percent.

5.  PTSD symptoms prior to November 7, 1996, principally 
anxiety, irritability and mild depression, combined to 
produce no more than considerable impairment.  

6.  PTSD from November 7, 1996, is characterized principally 
by impairment in circumstantial speech, flattened affect, 
irritability and depression that combined results in 
occupational and social impairment moderate to significant, 
with reduced reliability and difficulty in establishing and 
maintaining effective work and social relationships.

7.  The criteria for evaluating PTSD effective November 7, 
1996 are found to be more favorable based on a facial 
comparison.


CONCLUSIONS OF LAW

1.  A disability of the spine diagnosed as chronic muscular 
strain of the lower back was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

2.  A disability of the left hip diagnosed as chronic 
muscular strain and early degenerative arthritis was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).

3.  A disability of the right hip diagnosed as muscular 
strain and early degenerative arthritis was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.304; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

4.  The criteria for a disability rating for PTSD in excess 
of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
3.400, 4.7, 4.130, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996) and as amended at 38 C.F.R. 
§ 4.130 (effective November 7, 1996); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

5.  The criteria for entitlement to SMC on account of being 
housebound have been met.  38 U.S.C.A. §§ 1155, 1114(s) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.350(i), 4.1, 4.7, and 
§ 4.84a, Diagnostic Code 6067, § 4.87, Diagnostic Code 6260, 
§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Disability of the Spine and the Hips

Service medical records do not contain any reference to an 
injury of the spine or either hip.  A report of tissue 
examination in October 1967 noted the veteran had a bump on 
the chin since a "shrapnel wound 1 year ago".  

A clinical record entry in August 1966 reported he had a 
small ulcer inside the right cheek and that he would be a 
routine evacuation as soon as possible to see an oral 
surgeon.  Dental records report an excision biopsy in mid 
August 1966.  A December 1966 profile record shows partial 
deafness secondary to acoustic trauma required major 
assignment limitations.  A November 1977 form indicates "No 
Physical Taken by numerous tests taken and under Doctor's 
Care".  The record shows that the RO tried to obtain the 
separation examination but the service department search did 
not locate it.  

The personnel record contains the following typed entry in 
the section titled Assignment Considerations: "Perirectal 
absces caused by impact of mortar round, an loc, Rep of 
Vietnam,660709/Medivac to US,660903".  The service 
department in November 2000 approved the award of the Purple 
Heart on July 9, 1966 for wounds received as a result of 
hostile actions.  

The initial application for VA compensation in 1977 did not 
list the spine or either hip among the sickness, injuries or 
diseases for which the claim was made.  A VA general medical 
examination in 1978 contains no history of injury to the hips 
or the spine.  The examiner noted the spine had normal 
contours, no tenderness or spasm and no limitation in the 
range of motion.  Straight leg raising was to 90 degrees on 
both sides.  The examiner stated the musculoskeletal system 
examination revealed no obvious deformity, swelling, 
tenderness, instability or crepitation.

In March 1989 the veteran sought VA compensation for mortar 
wounds noting treatment in September and October 1966, and 
from Dr. JW at Arlington Hospital in 1980, and Dr. TT in 1981 
for back disability.  He wrote that he had sustained injury 
from mortars in September 1966, that he was evacuated, and 
that he sought treatment at military facilities when his back 
and hips caused severe pain.  He recalled what Drs. JW and TT 
had told him regarding his thin spine vertebrae.  He stated 
that prolonged standing or lifting caused severe pain in his 
back and hips, and prolonged driving caused back pain and 
stiffness of his hips.  

A lay statement recalled his problem with back pain since 
meeting him in the mid 1980's.  He mentioned in a PTSD 
questionnaire that in a rescue effort he was "blown off an 
APC" and received gangrene, a "busted hip, galloping 
arthritis in my hips & legs".   

The Arlington Hospital did not find any record for the 
veteran.  Records received from Dr. DED showed in mid 1989 
his complaints included low back pain and pain in the legs 
mainly in the thighs.  He had limited range of motion and the 
impression included chronic low back pain.  Radiology reports 
showed indistinct sacroiliac joints that were not felt to be 
ankylosing spondylitis on account of his age.  A VA chest X-
ray obtained on examination early in 1990 was read as showing 
very small osteophytes in the lower thoracic spine.  The 
examiner reported he gave a history of a mortar wound in the 
left buttock in September 1966, and that he had pain from the 
right hip downward.  He also reported the left buttock wound 
had not given him residual problems.  The musculoskeletal 
system was reported as negative and the examiner's 
impressions included status post mortar wound to the left 
buttock with minimal residual and unexplained right leg pain 
with normal neurologic examination and examination of the 
back.  

He then told the VA psychiatry examiner he was blown off an 
armored personnel carrier that was sent to relieve a truck 
patrol and thereafter he was evacuated to several hospitals.  
The examiner in discussing the PTSD diagnosis noted the 
veteran was wounded severely.  The narrative report of a 
social work service interview shows he recalled in August 
1966 having been blown off an armored personnel carrier that 
was hit and he had a "chunk taken out of his hip".  It was 
reported that he was evacuated from Vietnam after his hip 
swelled, and he was diagnosed with gangrene.  

The veteran wrote in early 1990 that his back was painful the 
entire day, and his right hip and leg were often useless.  In 
1992 he provided a medical record from 1990 that mentioned 
his trouble with low back and right hip pain.  His letter to 
the RO in March 1992 recalled VA facilities where he received 
treatment in 1979 and 1980 for his back that did not appear 
in his medical file.  


The veteran also referred to the treatment he received from 
Dr. TT.  The VA facilities mentioned were contacted but no 
records were located for the veteran, although it was 
confirmed that he was seen twice at the Dallas VA facility 
once in 1979 and again in 1980.

At the RO hearing he recalled having been wounded in 1966 and 
having been blown into the air and receiving shrapnel to his 
face and back, and a swollen hip (Transcript (T), 16-17).  He 
recalled back pain and hip pain off and on in service with 
the pain the same since then and being exempt from physical 
training (T 19-20).  The veteran recalled that surgery was 
suggested several years ago and that a chiropractor told him 
of low back degeneration (T 22-23).  He wrote late in 1993 
again regarding the injury to the back and hips, and having 
sustained shrapnel wounds and receiving VA treatment years 
earlier.  He recounted to a psychiatry examiner in 1994 of 
being blown off a vehicle and many shrapnel wounds.  

VA clinical records show X-ray of the hips in 1997 showed 
mild hip joint space narrowing and moderate osteophytes and 
fusion of the sacroiliac joints.  The X-ray of the spine 
showed moderate facet hypertrophy at the L5-S1 level, small 
osteophytes at end plates of L3-L5, and mild narrowing in the 
lower visualized intra-thoracic levels. 

1997 records show the veteran's medical problems included 
history of lumbar degenerative joint disease and right 
trochanteric bursitis.  An October 1997 note reports a 
history of degenerative joint disease of the hips and lower 
back.  He had decreased range of motion and lumbosacral spine 
tenderness.  Impressions noted presumptive diagnosis of 
degenerative joint disease of the hips and lumbosacral spine.  
Late in 1997 it was reported he had diffuse back and hip pain 
with history of injury to the back over 20 years ago with 
fairly constant discomfort ever since.  He had pain with hip 
movement and spine X-rays were reviewed.  

The diagnostic impression was spondlyarthropathy with 
radiographic evidence of fused sacroiliac joints and moderate 
osteoarthritis of the hips.  A pain clinic report early in 
1998 noted he initially hurt his back 20 years earlier and 
that he had been in fairly constant pain ever since.

In response to the Board remand, the representative advised 
that records from Drs. JW and TT were not available.  The 
veteran added a letter wherein he described his back hurt for 
days after operations in Vietnam, and then in August 1966 the 
vehicle he was in for a rescue operation, was hit.  He stated 
that he was blown approximately 30 feet, landed on his left 
hip and shoulder, that he had swelling and was evacuated with 
gangrene.  He recalled having been treated for a piece that 
lodged against his jawbone, and having been sent to several 
hospitals before he eventually returned to Vietnam.  He also 
remarked about the VA treatment he received in the late 
1970's.  The RO once again was advised that the Grand 
Junction VA facility did not have any records for the 
veteran.  

The VA examiner of the joints late in 1997 stated the claims 
file was available with the Board remand.  The veteran 
reported back pain that increased after injury in an 
explosion in 1966, and hip pain.  He said he was not aware of 
any shrapnel surgery below the neck, and was unaware of any 
shrapnel in the back, hips or pelvis area.  The examiner did 
not find any scars in the low back, hip or buttock areas.  
The examiner diagnosed chronic muscular strain of the low 
back and the hips with symptoms probably significantly 
increased by chronic tension and/or depression.  

The examiner stated that the back symptoms were considered to 
be a continuation of the problems that started in the 
military and worsened by the impact of an explosion.  The 
examiner opined that the hip symptoms were for the most part 
a continuation of those that started in service, with most of 
the continuing symptoms related to the mortar explosion and 
referred pain from the back.  The veteran gave essentially 
the same history of having been blown intro the air and 
landing on the left hip to other VA examiners late in 1998.  

In late 1998 the VA examiner who performed the examination a 
year earlier reviewed the claims file, the previous 
examination and remand order.  After reexamination, the 
examiner reported chronic muscular strain superimposed on 
some degenerative stiffness of the lower back.  Regarding the 
hips, the examiner reported muscular strain plus early 
degenerative arthritis with the fused sacroiliac joints 
raising the question of rheumatoid spondylitis.  The examiner 
felt the chronic back and hip symptoms were probably 
significantly worsened by chronic tension and/or depression.  
The examiner, in essence, affirmed his opinion from the 1997 
examination.  

In summary the examiner stated, in response to questions the 
RO personnel posed, that it was medically probable that he 
had symptoms without requiring medical treatment, and as 
such, the absence of records showing treatment was not 
bothersome.  In essence it was the examiner's opinion that 
failure to show treatment does not necessarily indicate one 
does not have symptoms.  The examiner also did not find 
anything inconsistent with the 1989 report regarding the 
onset of symptoms many years earlier. 

The record received from the Social Security Administration 
(SSA) contain a medical evaluation in 1998 that noted limited 
motion of the lumbar spine and the hips, but did not provide 
a specific diagnosis for these joints.  Contemporaneous VA 
clinical records through 2001 note back pain complaints, and 
the often-recalled circumstances of injury in combat.


PTSD

The veteran filed his initial claim for PTSD and memory loss 
in July 1989.  The RO obtained private records, VA clinical 
records and an examination with a social work service 
interview in 1990.  Collectively the records provided a 
comprehensive occupational and personal history and showed 
the PTSD diagnosis.  

The RO in October 1990 granted service connection for PTSD 
and a 10 percent rating from March 1989.  The RO issued 
notice in October 1990.  The RO received the next pertinent 
correspondence early in 1992.  

A VA examiner in May 1992 in discussing the findings opined 
that PTSD disabled the veteran more than reflected in the 10 
percent evaluation.  The examiner considered him somewhat 
impaired industrially although he currently worked in a low-
stress job but would be considered moderately disabled, and 
socially as well.  The examiner reported moderately severe 
and disabling PTSD on Axis I of the multiaxial diagnosis.  

The RO in October 1992 granted a 30 percent rating for PTSD 
effective from February 1992.  The Seattle VARO in November 
1992 issued notice to a previous address.  He disagreed with 
the current rating in August 1993 in response to a RO request 
to clarify his notice of disagreement.  At the RO hearing it 
was reported that he isolated himself and had nightmares and 
severe depression, loss of control and memory loss (T 24-27).  
His spouse wrote regarding his health status later in 1993.  

He told a social work service interviewer in 1994 that he and 
his spouse divided the managerial responsibilities for a 
self-storage business with maintenance and repair being his 
responsibility.  He felt his depression and memory had 
worsened and represented an increase in his PTSD.  His anger 
and rage were the most intense and evident PTSD symptoms.  
The interviewer felt that rage best describe him during the 
interview, and opined that he experienced a significant 
degree of PTSD symptomatology.

The psychiatry examiner described his speech as highly 
circumstantial, his mood depressed and angry with no gross 
thought disorder, hallucinations or delusions.  He was found 
to have no impairment of cognitive functioning although he 
reported poor concentration and short term memory.  He 
reported full-time work until the previous summer when he 
stated his time was reduced and he received a pay increase.  

The examiner felt he was employable only in a relatively low-
pressure job situation with limited contact with the public 
and that he was able to set his own schedule.  The diagnosis 
was chronic PTSD moderate to substantial in degree.  His 
spouse added additional information in early 1994 
correspondence.

The RO reviewed this evidence in August 1994 when it granted 
an increased rating of 50 percent for PTSD from August 1993.  
The veteran did not withdraw the appeal after receiving a 
supplemental statement of the case.  

He asserted early in 1995 that service-connected disabilities 
were so severe he could not work.  The record was 
supplemented with outpatient reports showing he was described 
as stable in his therapy program.  In May 1996 a referral to 
evaluate a memory problem noted he had somewhat improved with 
group therapy and treatment for depression and mood problems.  
Mental status for recall was completed and the assessment was 
no evidence of dementia.  

The neuro-psychological report showed he was fully oriented 
and understood the purpose of the evaluation.  His speech was 
circumstantial and his motivation appeared good.  The 
impression was long standing complaint of memory impairment 
and concentration.  It was reported that he performed 
relatively well and well above expectation for someone 
developing dementia of the Alzheimer's type.  According to 
the report his memory performance exceeded expectations based 
on history provided by his spouse, and findings were most 
likely related to illness behavior.   The diagnosis was 
somatoform disorder not otherwise specified.

A psychiatry examiner in March 1998 described him as alert, 
calm, cooperative and in no distress.  It was reported that 
he did not feel depressed and noted physical problems for 
staying home.  His complaint was of chronic fatigue and poor 
concentration and decreased interest in activities from 
physical problems.  The examiner found a somewhat flat affect 
and that he was alert, cooperative and friendly.  

According to the report, his affect was mildly constricted 
and he seemed about his baseline with no evidence of 
irritability.  His attention and memory seemed grossly 
intact.  The examiner's assessment was moderate dysthymia in 
history of PTSD appearing overall stable and unchanged.  It 
was noted that a late 1997 neuropsychological evaluation 
found normal cognitive status.  

The above-mentioned neuropsychological evaluation showed the 
veteran felt chronic pain influenced his concentration and 
memory.  His mood was described as somewhat shaky and 
depressed.  He was neatly groomed and dressed, with no 
evidence of psychotic processes and speech fluent.  He was 
alert and fully oriented and had good reality contact.  His 
concentration was deemed adequate for testing.  He displayed 
wide range of affect and did not appear significantly 
depressed or anxious.  He was cooperative and pleasant with 
no unusual fatigue or pain behaviors.  According to the 
report he performed normally on tests given to assess memory 
functions, attention and verbal fluency.

Psychiatry examiners late in 1997 stated they reviewed the 
claims file and referred to the last examination in 1994, and 
to recent neuropsychological testing.  The veteran reported 
he worked until several months earlier, and informed the 
examiners that his physical problems were a factor in his 
inability to obtain work according to potential employers.  
He complained of short-term concentration difficulty and 
other symptoms of irritability and sleep disruption was 
noted.  He had spontaneous speech, good eye contact, somewhat 
blunted affect and no evidence of psychosis.  The examiners 
felt it was not clear he had an exacerbation of symptoms 
since the last examination although he described advancing 
physical problems that made it difficult or impossible to 
obtain work post termination from past job.  

According to the report it was not clear how his PTSD had 
changed despite the significant symptoms that interfered with 
the type of work situation in the past.  The examiners noted 
that although he claimed considerable impairment, he 
martialed strengths to maintain good spousal relationships, 
obtain some enjoyment from activities and pursue 
relationships outside of his primary relationship.  

The examiners also noted past employment achievements in 
assessing global assessment of functioning (GAF) under the 
current formulation in the range of moderate symptoms and 
moderate difficulty in social and occupational functioning 
(GAF 50-60).  The multiaxial diagnosis on Axis I was PTSD 
moderate to substantial in degree, and possible history of 
major depressive disorder in current partial remission.

The social survey interviewer at this time reported he left 
last job from physical limitations.  He described 
interpersonal relationships and activities at home, and that 
when he goes to restaurants he preferred to sit next to the 
wall.  As for isolation symptoms, he reportedly spent time 
with family relationships and one nonfamily member.  He 
reported depression and difficulty concentrating.  The 
interviewer noted some symptoms described as increasing, but 
others remained unchanged.  He also reported to another VA 
examiner late in 1997 that he could not do work in self-
storage management because of back, hip and lower extremity 
symptoms.

The SSA records included an April 1998 psychiatry evaluation 
to assess memory problems.  The veteran's speech was normal 
in rate and rhythm, he was oriented to time person place and 
situation.  His long term memory was intact for events of 
previous day.  He had intact thought processes and was not 
tangential or loose in association.  According to the report, 
he denied homicidal or suicidal ideation, although he was 
concerned about the prognosis for his physical health.  He 
appeared clinically depressed with vegetative symptoms of 
depression.  The examiner stated that PTSD complicated his 
diagnostic picture.  He was suspicious, paranoid, and 
hostile, but had verbal and cognitive ability to interact 
socially.  He doubted he could enjoy meaningful interpersonal 
relationships.  The diagnoses were PTSD, and recurrent major 
depressive disorder without psychotic features.  The GAF was 
50.  

The examiner stated that he reported a wide variety of 
physical and emotional complaints, and that regarding memory 
loss, his wife substantiated his claims.  Emotional distress 
and high levels of depression both chronic and recurrent 
compromised his cognitive abilities.  

The examiner stated the evaluation did not suggest a memory 
deficit in terms of working, delayed or immediate memory, and 
he appeared to have the cognitive ability to handle his own 
finances.  

The report of a two-day VA hospitalization in November 1998 
shows the principal diagnosis was acute exacerbation of PTSD, 
with a GAF of 40 on admission, and 65 at discharge.  He had 
become more frustrated with pain management and had become 
more depressed with sleep disturbed by nightmares related to 
PTSD events.  There was anger associated with lower back pain 
and mental health.  Reportedly he denied suicidal ideation, 
but had such in the past.  He was oriented to person, place, 
date and time.  His speech, memory and expression were within 
normal limits.  As for his mental status, reportedly he 
became more talkative and made more appropriate eye contact 
after his wife left.  His attitude became friendly, talkative 
and cooperative.  His mood angry on admission became more 
animated while he endorsed symptoms of depression.  His 
speech was described as pressured and tangential at times.  
He displayed vague paranoia, but not a truly delusional 
grandiosity.  He denied homicidal or suicidal ideation, and 
had questionable insight.  He was discharged home in his 
wife's care with his release made at her request, as he was a 
not suicidal, homicidal or expressing signs of dangerous 
behavior. 

According to a VA clinical report late in 1998, the veteran's 
spouse was emphatic that he was not homicidal, suicidal or 
experiencing psychotic symptoms.  On a VA PTSD evaluation in 
May 2001 he denied suicidal ideation, and the examiner stated 
that in the past his symptoms appeared more prominent.  The 
mental status evaluation found him cooperative, talkative and 
clear.  His mood generally was euthymic, and his affect 
consistent with mood and mildly restricted.  He showed no 
significant anxiety, but some dysphoria seemed apparent.  His 
thought processes were described as coherent with no suicidal 
or homicidal ideation, no delusion or magical thinking, and 
no psychotic signs in perceptions.  There were no significant 
attention or memory deficits noted, his insight was described 
as fair and his judgment as intact.  The principal 
psychiatric diagnoses were PTSD and probably chronic 
dysthymia that the examiner felt was likely related to PTSD. 


VA records show mental status in July 2001 found the veteran 
alert, oriented and pleasant with fluent speech.  He was 
described as a good historian.  On another occasion his 
mental status was reported as alert, oriented in three 
spheres, performing intact serial sevens, past and present 
Presidents, intact digit span and normal repetition.


SMC at the Housebound Rate

The veteran wrote to the RO early in 1995 that he was 
housebound as a result of the severity of service-connected 
disabilities.  The RO in 1995 denied the claim, which it had 
reviewed as one for SMC.  He submitted a notice of 
disagreement and the RO explained the basis for entitlement 
in a statement of the case issued in August 1995.  His 
representative signed and submitted an appeal in May 1996 
that was timely.  

At the time he applied for this benefit his service connected 
disabilities were PTSD rated 50 percent, tinnitus rated 10 
percent and left inguinal hernia, tinea pedis with 
hyperhidrosis of the groin, bilateral hearing loss and hiatal 
hernia each rated 0 percent.  

The Board unnecessarily confused this issue in the 1996 
remand asking the veteran to clarify if was seeking SMC 
"or" housebound since the latter is an alternative means to 
establish entitlement under section 1114(s).  

Thus the statement in October 1996 from the representative 
that the veteran was not seeking SMC does not serve to 
withdraw the appeal but it does clarify he is not seeking SMC 
on some other basis, as the Board drew a distinction between 
the SMC and housebound benefit.  See 38 C.F.R. §§ 20.204, 
20.301.


VA records show in February 2001 the veteran was reported as 
having refractive error and being legally blind due to 
central retinal vein occlusion in both eyes, and diabetes 
mellitus type 2 with history of mild nonproliferative 
retinopathy of both eyes.  The best-corrected visual acuity 
was 20/100 in the right eye and 20/400 in the left eye.

A low vision evaluation in March 2001 noted he was diagnosed 
as legally blind/visually impaired with distant visual acuity 
20/200 in the right eye and 10/120 in the left eye.  
According to the record "legally blind" meant 20/200, 
"NLP" or less than 20 degrees visual field.  "Visually 
impaired," meant 20/40 to 20/180. 

On another occasion in March 2001 his vision was reported as 
20/100 in the right eye and 20/400 in the left eye.  A 
clinical record in June 2001 showed visual acuity reported as 
20/400 in the left eye and 20/200 in the right eye with 
"habitual RX".  In May 2001 it was noted he had diabetes 
mellitus with central retinal vein occlusion bilateral, and 
the poor prognosis for visual recovery at this point was 
discussed.  In July 2001 his problem list was noted to 
include "LEGAL BLINDNESS - USA DEF". 

The records shows that the RO in November 2001 granted 
service connection for diabetes mellitus associated with 
herbicide exposure and assigned a 20 percent rating.  The 
veteran had secondary peripheral neuropathy that the RO rated 
10 percent for each extremity.  Diabetic retinopathy was 
rated 60 percent from February 2001 based on visual acuity of 
20/100 in the right eye and 20/400 in the left eye, followed 
in June 2001 by 20/200 in the right eye and 20/400 in the 
left eye.  

The RO provided additional VA clinical records in May 2002 
that showed in February 2002 the veteran's distant visual 
acuity with habitual RX was 8/300 in the right eye and 8/400 
in the left eye.  A visual field evaluation in March 2002 
noted slight inferior/nasal constriction in the right eye and 
for the left eye "FTFC".  Low vision services were 
explained.  The assessment was history of central retinal 
vein occlusion with chronic macular edema of the left eye, 
legal blindness and diabetic retinopathy of both eyes. 
Criteria

Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 



PTSD

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, "the 
Court") stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2001).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  

VA must not underevaluate the emotionally sick veteran with a 
good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130, in effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999). 


SMC

If the veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then the monthly 
compensation shall be $2,280. For the purpose of this 
subsection, the requirement of ''permanently housebound'' 
will be considered to have been met when the veteran is 
substantially confined to such veteran's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 U.S.C.A. § 1114(s).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities. 

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists. Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction. Snellen's 
test type or its equivalent will be used. Mydriatics should 
be routine, except when contraindicated. Funduscopic and 
ophthalmological findings must be recorded. The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required. Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be 
taken as the visual acuity of the poorer eye. When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error. 
38 C.F.R. § 4.75.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated. The 
usual perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object. At least 16 meridians 
22\1/2\ degrees apart will be charted for each eye. (See 
Figure 1. For the 8 principal meridians, see table III.) The 
charts will be made a part of the report of examination. Not 
less than 2 recordings, and when possible, 3 will be made. 
The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 deg. 
This type of contraction of the visual field reduces the 
visual efficiency to zero. Where available the examination 
for form field should be supplemented, when indicated, by the 
use of tangent screen or campimeter. This last test is 
especially valuable in detection of scotoma.  38 C.F.R. 
§ 4.76.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. 



With visual acuity 5/200 (1.5/60) or less or the visual field 
reduced to 5 deg. concentric contraction, in either event in 
both eyes, the question of entitlement on account of regular 
aid and attendance will be determined on the facts in the 
individual case. 38 C.F.R. § 4.79.

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance. That is, a person who can read at 
20/100 (6/30) but who cannot at 20/70 (6/21), should be rated 
as seeing at 20/100 (6/30).  38 C.F.R. § 4.83.

The percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. For example, if one eye has a 
Snellen index of 5/200 (1.5/60) and the other eye has a 
Snellen index of 20/70 (6/21), the percentage evaluation is 
found in the third horizontal row from the bottom and the 
fourth vertical column from the left. The evaluation is 50 
percent and the diagnostic code 6073.  38 C.F.R. § 4.83a.

Where there is a substantial difference between the near and 
distant corrected vision, the case should be referred to the 
Director, Compensation and Pension Service.  38 C.F.R. 
§ 4.84.

Blindness in both eyes, having only light perception, 
blindness in 1 eye, having only light perception and vision 
in the other eye 5/200 (1.5/60) or vision in both eyes 5/200 
shall be rated 100 percent.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6062, 6067, and 6071.





Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  The limitation on 
retroactive applicability of the VCAA does not apply here.  
See for example Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002); Bernklau v. Principi, No. 00-7122, 2002 U.S. App. 
LEXIS 9516 (Fed. Cir. May 20, 2002). 

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA and 
private records that are relevant to the current appeal and 
records from the SSA.  The appellant did cooperate in 
completing development.  There appears to be no basis for 
further delay since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant met 
the obligation to assist with regard to development of the 
record.  




Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports that, collectively 
address the questions of the existence of disability of the 
spine and hips and a nexus to military service as well as 
medical evidence that is sufficient to rate his PTSD and 
decide the claim for SMC.  Therefore, the Board believes 
there is no necessity for another medical examination or 
opinion.  

Although the representative argues that the remand 
instructions were not completed, the Board must point out 
that an orthopedic examiner on two occasions provided 
information the Board had sought.  Otherwise, the 
examinations for PTSD were sufficient given that the Board 
structured the remand in view of the regulatory framework 
then in effect.  The VA examination and other pertinent 
records provide a record that will support an informed 
determination.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issues, 
and of the reasoning for the rating determinations through 
the statement of the case and supplemental statement of the 
case, and other correspondence pertinent to the current 
claims.  The RO essentially provided him with an explanation 
of the new law late in 2001 that discussed the obligations to 
assist.  The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim.  

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claims has 
been identified and obtained.  

The representative affirmed that identified private records 
were not available, and the RO was unable to locate specified 
VA records that corresponded to confirmed treatment.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The Board finds, therefore, that VA has 
fulfilled its obligation to the appellant, informing him of 
the reasoning relied on in deciding his claims and providing 
the pertinent VA regulations and applicable law.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions, to 
the extent applicable to this appeal, do not provide any 
rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  See for 
example Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
holding a remand under the VCAA is not required where an 
appellant was fully notified and aware of the type of 
evidence required to substantiate a claim and no additional 
assistance would aid in further developing the claim.  


Service Connection

The appellant is a combat veteran of Vietnam as the record 
confirms he participated in combat operations.  The Board 
believes there is acceptable evidence of spine and hip trauma 
as a result of combat.  


The extant service medical records are silent, but his 
personnel records record medical evacuation.  Thus, it would 
seem obvious that his service medical records are incomplete 
and apparently the relevant records surrounding his treatment 
in Vietnam are not available.  However, proof through service 
medical records is not an absolute requirement to establish 
service connection for a claimed disability.  

The medical record assembled with the claim contained 
references to injury of the back and hips linked to combat.  
The veteran was eventually approved for the Purple Heart 
based on an incident in 1966 that he described on many 
occasions.  Since the Board remand, the RO completed an 
examination and obtained a medical opinion that supports the 
veteran's claim of spine and hips disability due to combat 
related trauma.  

The record of impairment on the VA reports did include an 
etiology for the demonstrated disability of the spine and 
hips that met the essential VA criteria.  In addition, the 
veteran through written argument and statements to examiners 
has presented acceptable evidence of injury as a result of 
combat action.  

The VA examinations reports in 1997 and 1998 included 
reasoning that was directed to concerns about the continuity 
of symptomatology and in essence the veteran's credibility.  
Thus viewed together, these reports confirm a disability of 
the spine and the hips that would be consistent with remote 
trauma and provide support for the existence of disability in 
the absence of documented treatment.

The Board recognizes the combat experience is asserted as the 
link to the disability of the spine and the hips.  Therefore, 
the provisions of 38 U.S.C.A. § 1154, relating to combat 
veterans are applicable to this case.  The pertinent 
provisions of 38 U.S.C.A. § 1154 have been reported 
previously. 


The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  

The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-93.  In Caluza v. Brown, 7 Vet. 
App. 498, 507-08 (1995) (citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  

Further, it was stated that as a result, the lay or other 
evidence would be accepted as sufficient proof of service 
incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.  Thereafter, in Libertine 
v. Brown, 9 Vet. App. 521, 524-25 (1996), the holding was 
that the Collette Court's decision supplemented the Caluza 
medical nexus analysis, but that in certain cases lay 
evidence would satisfy the first step under Collette.  More 
recently Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability of chronic muscular strain superimposed on some 
degenerative stiffness of the lower back and for the hips 
muscular strain plus early degenerative arthritis.  

The Board finds the record favors the claims for service 
connection in light of the medical evidence and the credible 
evidence from the veteran.  One cannot reasonably dispute the 
combat record in this case in view of the belated award of 
the Purple Heart for injury reportedly sustained at the time 
in the reported incident.  

There is service medical record evidence of a wound having 
been sustained.  The Board chooses to accept the record as 
being the best evidence available to adjudicate this claim in 
light of the highly credible evidence favoring the claim.   

The Board has not overlooked the claimed disabilities were 
not reported in service but there is competent evidence of 
disability linked to service.  Significantly post service 
examinations have confirmed the spine and hips disorder 
linked to circumstances of military service and provided 
reasoning that renders the veteran's claims plausible.  

Thus the competent medical evidence of record does not appear 
to discount a likely relationship to service.  It is 
important to note there is no competent evidence to 
definitely rule out a relationship, as there is no record of 
any appreciable injury after military service, although one 
cannot completely discount some aspect of age which the VA 
examiner had mentioned.  

The Board does interpret the examiner's opinion as sufficient 
to place the evidence at least in equipoise.  There does 
appear to be at a minimum an approximate balance of the 
evidence to require application of the benefit of the doubt 
rule, to the extent that one can draw a negative inference 
from the long period between military service and the first 
reference to a disability of the back or the hips.  However, 
the regulations demand a liberal application in cases such as 
the veteran's.  See, for example, 38 U.S.C.A. § 5107(b), 
38 C.F.R. §§ 3.103(a), 3.303(a).  

A definite link is not required.  The evidence need only 
approximate a balance between positive and negative evidence 
to prevail on the claim.  In other words, the Board finds 
there is not clear and convincing evidence to rebut the 
presumption to which the veteran is entitled in this case.  
As the Court has observed, clear and convincing evidence 
means evidence that provides a "reasonable certainty" of 
the truth of the fact in controversy.  See, Vanerson v. West, 
12 Vet. App. 254, 258 (1999).  The VA physician provided 
evidence that supported the claim and as result the burden to 
overcome the presumption in section 1154(b) is not met.



In order for a claimant to prevail, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza, supra.  Each of the 
elements is established through competent evidence in this 
case.  See also Hensley v. Brown, 5 Vet. App. 155, 164 
(1993), and 38 C.F.R. § 3.303(b); Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995) holding that when a condition is not 
chronic, and there is no medical evidence of a causal nexus, 
continuity of symptomatology, which may be shown by medical 
evidence or lay testimony, would be required.  Here, lay 
evidence that may establish continuity is not crucial since 
there is evidence of chronic disability, and a causal nexus.

Accordingly, the Board finds that the evidentiary record 
supports grants of entitlement to service connection for 
chronic muscular strain of the lower back, and bilateral hip 
muscular strain with early degenerative arthritis.


PTSD

The clinical records regarding the veteran's PTSD 
manifestations, including his comprehensive examinations and 
the information from his psychiatric hospitalization in 1998, 
confirm that his PTSD was relatively consistent in severity.  
Separate ratings for separate periods of time based on the 
severity of PTSD may be assigned unless the evidence 
establishes one rating more nearly approximated the PTSD 
manifestations throughout the period from August 1993, the 
effective date of increase to the 50 percent rating.  There 
was no disagreement with the effective date of increase. 

The period under consideration requires consideration of both 
rating schemes, and the Board finds that the new rating 
criteria are more beneficial based on a facial comparison.  

For example, in the version in effect prior to the November 
1996 changes there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  The new 
criteria include a variety of characteristic manifestations 
that offer a clearer framework for analysis, criteria that 
are arguably more objective as they direct the rater to the 
significant manifestations at each incremental level in the 
general rating formula.  However, the revised criteria may 
not be applied earlier than their effective date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; See also DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.

The veteran and his representative, in essence, have asserted 
that the rating for PTSD should be at least 70 percent for 
PTSD.  The Board believes that the 50 percent evaluation is 
correct initially in the applicable period under the criteria 
then in effect.  For example, the 1994 VA evaluation was 
comprehensive with social worker and psychiatry interviews 
that were supplemented with hearing testimony and information 
from his spouse.  The examiner viewed him as employable in a 
low stress position and the veteran reported his managerial 
responsibilities.  The examiner did not confirm the 
complained of deficits in cognitive functioning and 
characterized the PTSD disability as moderate to substantial.  
Thus, there was recognition of difficulty in occupational or 
social functioning.  The pertinent clinical records from mid 
1996 showed the evaluation of cognitive functioning again did 
not substantiate the complained of memory and concentration 
impairment.  He was fully oriented and his improvement in 
group therapy was noted.  

The psychiatry reports were infrequent in a comprehensive 
record of treatment and the veteran was characterized as 
stable.  Of course the Board must not be constrained by an 
examiner's characterization of the level of disability.  See 
38 C.F.R. § 4.130 in effect prior to November 7, 1996.  Thus, 
the examination report and opinion of the level of 
disability, viewed in light of the veteran's testimony, is 
only one piece of evidence to be considered.  

However, the record overall as shown in the frequency of 
treatment, the recorded complaints and hearing testimony and 
viewed liberally shows a PTSD disability no more than 
"rather large" or "considerable" with "substantial" as 
reported by the examiner in 1994 being synonymous with 
"considerable".  See American Heritage Dictionary, New 
College Edition (1976) at 1204.  Given the examination 
findings and outpatient record that overall did not seem to 
confirm his principal complaints of impaired memory and 
concentration, and the complained of extent of his PTSD 
symptoms in light of his work accomplishments, there is ample 
evidence to support no more than a 50 percent evaluation.  

The record seems to fit well with criteria effective November 
7, 1996 that recognized occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The overall impression on the 1998 examination was that he 
was unchanged from a previous evaluation.  The examination 
late in 1997 noted his focus on physical problems and 
maintained relationships and provided essentially the same 
characterization of his disability form the 1994 examination.  
The GAF was 60.  There was also a neuropsychology evaluation 
that reported normal memory function and orientation, and 
wherein he was described as neatly groomed.  Thus, there is 
no competent evidence of an ascertainable increase here since 
the GAF scores corresponded to moderate symptoms.  Although 
the GAF score on the SSA evaluation in 1998 was somewhat 
lower, and when he was briefly hospitalized later in 1998 it 
was 65 on his release.  Thereafter he was evaluated in 2001 
and found be have no significant memory or attention 
deficits, mildly restricted affect and more prominent 
symptoms in the past.  

A 70 percent evaluation is assigned for deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation 
which have been consistently denied; obsessional rituals 
which interfere with routine activities have not been 
reported; speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively is not shown.  In addition the veteran is not 
shown to have disorientation, neglect of personal appearance 
and hygiene, or inability to establish and maintain effective 
relationships.  These represent the significant number of 
manifestations associated with a higher evaluation.  That he 
does not meet or more nearly approximate an appreciable 
number of these elements establishes a preponderance of the 
evidence against the claim for increase.  

It is notable that the veteran appears to function higher 
than would be likely from his complaints of memory and 
concentration.  These often complained of problems are 
apparently not found on examinations designed to evaluate and 
detect them.  The GAF is but one factor to be considered.  
38 C.F.R. § 4.2.  Thus, based on the accumulated evidence, 
which preponderates against the claim for a higher rating, 
there is no plausible basis for a higher rating.  Regarding 
the GAF rating scheme see, for example, the references in 
Baker v. West, 11 Vet. App. 163 (1998), Richard v. Brown, 9 
Vet. App. 266 (1996), Cathell v. Brown, 8 Vet. App. 539 
(1996) and Carpenter v. Brown, 8 Vet. App. 240 (1995). 

Disablement more nearly approximating 50 percent is shown to 
have persisted from late 1996 in view of the veteran's 
psychiatric manifestations as they impair ability to 
establish and maintain effective relationships.  The presence 
of such symptoms on comprehensive psychiatric examinations 
the veteran has received in 1997 and thereafter, the content 
of outpatient reports through 2001, are relied upon by the 
Board for the decision against more than a 50 percent rating.  
Mittleider v. West, 11 Vet. App. 181 (1998).  The 
representative's argument to the correct GAF and its 
significance in this case is noted.  

However, the Board must rely on independent medical evidence 
and the application of the GAF scheme does not appear to 
reasonably fall within the competence of lay persons.  The 
representative has not established any specialized knowledge 
in diagnostic formulation or the application of the GAF 
scheme.  Further, none of the records the Board received in 
May 2002 were pertinent to the PTSD rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  This determination was communicated to 
the veteran in the March 2000 supplemental statement of the 
case.  Thus there is no prejudice by a ruling on this phase 
of the claim for increase.  VAOPGCPREC 6-96.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. 

The Board does not find the veteran's disability picture 
regarding PTSD to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board will note that the disability not 
been shown to markedly interfere with employment, or to have 
required frequent inpatient care.  In this regard, the 
extensive record shows the primary focus of VA treatment is 
toward other disorders with individual unemployability 
granted from October 1997 following service connection in 
November 2001 for diabetes mellitus, peripheral neuropathy 
and diabetic retinopathy.  Having reviewed the record with 
the extraschedular mandates in mind, the Board finds no basis 
for further action on this question.


SMC at the Housebound Rate

The Board apologizes for any confusion that may have resulted 
from the request to clarify.  In any event, the RO in March 
2000 advised the veteran that he did not meet the SMC 
evaluation criteria, which requires a determination of 
service-connected disability ratings.  Thus, with the grant 
of service connection for diabetes mellitus and secondary 
peripheral neuropathy and diabetic retinopathy, and the 
respective ratings, the implicit determination was to 
continue to deny SMC under section 1114(s) for lack of a 
qualifying rating.  The effective date for the veteran's 
individual unemployability rating (total disability) precedes 
the effective date for the rating of diabetic retinopathy.  
Thus for purposes of SMC, the Board may review the matter of 
the rating of diabetic retinopathy without assuming 
jurisdiction.  The issue on appeal is intertwined with the 
individual ratings since entitlement to SMC under section 
1114(s) requires, at a minimum, a single service-connected 
disability rated as 100 percent.  

Regarding the diabetic retinopathy, the record reflects that 
the veteran's visual impairment has been rated 60 percent 
based upon the visual acuity evidence available to the RO in 
November 2001.  The Board obtained more recent records for 
this purpose only early in 2002 that show visual impairment 
more nearly approximating the criteria for a 100 percent 
evaluation.  There are several combinations of visual 
impairment available for a 100 percent schedular rating under 
38 C.F.R. § 4.84a.  The record establishes with relative 
certainty that he has light perception in the left eye, and 
corrected vision in the right eye worse than 5/200.  
Diagnostic Code 6067.  The extensive outpatient records 
mention legal blindness and finger counting capability for 
the left eye.  Further, there is no reference to likely 
improvement in his vision.  

According to information in the recently received VA 
treatment records, which we presume show an accurate 
corrected visual acuity, the vision reported coincides with a 
maximum schedular evaluation for impaired vision.  Thus, in 
the presence of the threshold 100 percent rating, the current 
grant of the 50 percent for PTSD, and 10 percent for 
tinnitus, the Board finds that the evidence is in favor of 
the claim.  38 C.F.R. § 4.25.  The facts here moot 
consideration of housebound status.  Further, the result does 
not conflict with the holding in VAOPGCPREC 6-99.  

In summary, the rating for diabetic retinopathy with the 
combined ratings for PTSD and tinnitus support entitlement to 
SMC under 38 U.S.C.A. § 1114(s), 38 C.F.R. § 3.350(i)(1).  
This rating scheme replaces the individual unemployability 
rating from the effective date that the RO must determine in 
the first instance.  The record offers an alternative basis 
to continue the total rating and grant an SMC rating under 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)


ORDER

Entitlement to service connection for chronic muscular strain 
of the lower back is granted.

Entitlement to service connection for muscular strain and 
early degenerative arthritis of the left hip is granted.

Entitlement to service connection for muscular strain and 
early degenerative arthritis of the right hip is granted.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to SMC on account of being housebound is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

